        Case 3:20-cr-03081-JAH Document 73 Filed 07/29/21 PageID.186 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                               Case No. 20-cr-03081-JAH

                                            Plaintiff,
                         vs.
                                                               JUDGMENT OF DISMISSAL
Yeraldin Guadalupe Rivera,


                                         Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Information:
      21: 952, 960; 18:2 - Importation of Methamphetamine; Aiding and Abetting (Felony)(1)
      21: 952, 960; 18:2 - Importation of Heroin; Aiding and Abetting (Felony)(2)
      21: 952, 960; 18:2 - Importation of Cocaine; Aiding and Abetting (Felony)(3)
      21: 952, 960; 18:2 - Importation of Fentanyl; Aiding and Abetting (Felony)(4)

Dated: 7/26/2021
                                                         Hon. John A. Houston
                                                         United States District Judge
